--------------------------------------------------------------------------------

AGREEMENT

     This Agreement (the “Agreement”), dated as of June 24, 2013, by and between
AMERICAN PETRO-HUNTER, a Nevada corporation, (the “Company”), and HANOVER
HOLDINGS I, LLC, a New York limited liability company (the “Investor”).

WHEREAS:

     A. The Company and the Investor are parties to a Purchase Agreement dated
as of March 22, 2013 (the “Purchase Agreement”), pursuant to which, among other
things, the Company has the right to sell to the Investor, at its sole
discretion, up to $5,000,000 of the Company’s common stock, par value $0.001 per
share (“Common Stock”), upon the terms and subject to the conditions of the
Purchase Agreement;

     B. Pursuant to the Purchase Agreement, on March 6, 2013, the Company issued
to the Investor 1,764,706 shares of Common Stock (the “Commitment Shares”) in
consideration for the Investor’s execution and delivery of the Purchase
Agreement on such date, all of which Commitment Shares were fully earned by the
Investor immediately upon execution of the Purchase Agreement on March 22, 2013,
irrespective of whether any shares of Common Stock were ever sold by the Company
to the Investor under the Purchase Agreement or whether the Purchase Agreement
were ever terminated;

     C. The Company and the Investor are parties to a Registration Rights
Agreement dated as of March 22, 2013 (the “Registration Rights Agreement”),
pursuant to which, among other things, the Company agreed to file a registration
statement with the Securities and Exchange Commission (“SEC”) covering the
shares of Common Stock issued and issuable pursuant to the Purchase Agreement,
including, without limitation, the Commitment Shares; and

     D. The Company and the Investor desire to terminate the Purchase Agreement
and the Registration Rights Agreement and all of their respective obligations
thereunder by mutual agreement in accordance with the terms and subject to the
conditions herein set forth.

     NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investor
hereby agree as follows:

  1.

Subject to paragraph 2 below, the Company and Investor hereby mutually terminate
the Purchase Agreement and the Registration Rights Agreement, and all of the
Company’s and the Investor’s respective future covenants, agreements,
obligations and commitments thereunder, effective as of June 24, 2013.

        2.

The Company and the Investor acknowledge that, notwithstanding the termination
of the Purchase Agreement and the Registration Rights Agreement and the
respective obligations of the parties thereunder, (i) all of the Commitment
Shares were fully earned by the Investor immediately upon execution of the
Purchase Agreement on March 22, 2013 under the terms thereof, irrespective of
whether any shares of Common Stock were ever sold by the Company to the Investor
under the Purchase Agreement or whether the Purchase Agreement were ever
terminated, (ii) the Investor is entitled to retain the Commitment Shares issued
to the Investor on March 6, 2013, (iii) the Investor is under no obligation to
return the Commitment Shares to the Company under the terms of the Purchase
Agreement and the Registration Rights Agreement or otherwise, and (iv) this
Agreement has no effect on the Investor’s right to retain the Commitment Shares.


--------------------------------------------------------------------------------


  3.

This Agreement, the rights of the parties under and in connection herewith, and
all actions arising in whole or part under or in connection herewith will be
governed by and construed in accordance with the laws of the State of New York.
The parties hereby irrevocably and unconditionally submit to the jurisdiction of
any federal or state court located within the borough of Manhattan of the City,
County and State of New York over any dispute for purposes of any action, suit
or proceeding arising out of or relating to this Agreement. Each party
irrevocably waives any objection it may have to the venue of any action, suit or
proceeding brought in such court or to the convenience of the forum. No
modification or waiver of any provision hereof shall be enforceable unless
approved by the Investor in writing. No failure or delay in the exercise of any
power, right or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or privilege.
This Agreement may be executed in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement.

        4.

Any notice, demand, request, waiver or other communication required or permitted
to be given hereunder shall be in writing and shall be effective (a) upon hand
delivery or facsimile (with facsimile machine confirmation of delivery received)
at the address or number designated below (if delivered on a business day during
normal business hours where such notice is to be received), or the first
business day following such delivery (if delivered other than on a business day
during normal business hours where such notice is to be received) or (b) on the
second business day following the date of mailing by express courier service,
fully prepaid, addressed to such address, or upon actual receipt of such
mailing, whichever shall first occur. The address for such communications shall
be:

       

If to the Company:

       

American Petro-Hunter Inc.
250 N. Rock Road, Suite 365
Wichita, Kansas 67206
Telephone Number: (316) 201-1853
Attention: Robert B. McIntosh

       

If to the Investor:


--------------------------------------------------------------------------------

Hanover Holdings I, LLC, a New York
limited liability company
c/o Magna Group
5 Hanover Square
New York, NY 10004
Telephone Number: (347) 491-4240
Fax: (646) 737-9948
Attention: Marc Manuel

With a copy (which shall not constitute notice) to:

Greenberg Traurig, LLP
The MetLife Building
200 Park Avenue
New York, NY 10166
Telephone Number: (212) 801-9200
Fax: (212) 801-6400
Attention: Anthony J. Marsico

Either party hereto may from time to time change its address for notices by
giving at least 10 days advance written notice of such changed address to the
other party hereto.

[Signature Page Follows]

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Investor and the Company have caused this Agreement
to be duly executed as of the date first written above.

  THE COMPANY:       AMERICAN PETRO-HUNTER INC.       By: /s/ Robert B. McIntosh
  Name: Robert B. McIntosh   Title: Chief Executive Officer and President      
    INVESTOR:           HANOVER HOLDINGS I, LLC, a New York   limited liability
company:       By: /s/ Joshua Sason   Name: Joshua Sason   Title: Chief
Executive Officer


--------------------------------------------------------------------------------